Petition for Writ of Mandamus Denied and Opinion filed May 8, 2003








Petition for Writ of Mandamus Denied and Opinion filed
May 8, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00466-CV
____________
 
IN RE PHILLIP JOE BARNES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 25, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  In his petition, relator
seeks to compel the Hon. Erwin Ernst, Sr., a senior judge presiding in the 12th
Judicial District Court of Walker County, to rule on his motion for an
injunction pending the disposition of his appeal of the dismissal of his suit
filed under cause number 21,532, styled Phillip Joseph Barnes v. Texas
Department of Criminal Justice B Institutional Division, et al., filed under our appeal number
14-02-00801-CV.
We deny relator=s petition for writ of mandamus.
PER CURIAM
 
Petition Denied
and Opinion filed May 8, 2003.
Panel consists of
Justices Yates, Hudson, and Frost.